Citation Nr: 1521572	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO. 13-24 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Whether the Veteran filed an adequate and timely Notice of Disagreement (NOD) to a July 2010 rating decision that granted service connection for lumbar spondylosis and degenerative disc disease (DDD) with an initial evaluation of 20 percent.

2. Entitlement to an evaluation in excess of 40 percent for lumbar spondylosis and DDD.

3. Entitlement to service connection for headaches, claimed as secondary to the service-connected back disability.

4. Entitlement to bilateral lower extremity radiculopathy, claimed as secondary to the service-connected back disability.

5. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Harold H. Hoffman-Logsdon III, Attorney


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to January 1972.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2012 and a denial for an extension to file a NOD issued in April 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The issues of entitlement to an evaluation in excess of 40 percent for lumbar spondylosis and DDD, entitlement to service connection for headaches, claimed as secondary to the service-connected back disability, entitlement to bilateral lower extremity radiculopathy, claimed as secondary to the service-connected back disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a July 2010 rating decision, the RO granted the Veteran's claim of entitlement to service connection for a back disability; the RO notified the Veteran of the rating decision by letter dated July 28, 2010. 

2. In March 2011, the RO received a statement from the Veteran in which he requested an extension to gather additional evidence; this filing may not reasonably be construed as a notice of disagreement with the RO grant of service connection made in the rating decision of July 2010 nor does it constitute good cause for an extension.


CONCLUSION OF LAW

A notice of disagreement with respect to a July 2010 rating decision was not timely filed.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.109(b), 19.34, 20.101(c), 20.200, 20.201, 20.300, 20.302, 20.305 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  In this case, the Veteran was provided with notice of the provisions for effective dates in letters dated in June 2010 and June 2012.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Moreover, in appeals where the law is dispositive, as in this case, review of VA's duty to notify and assist is not necessary.  In cases such as this, VA is not required to meet the duty to notify or assist a claimant where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004.  The notice and duty to assist provisions have no effect on an appeal where the law, and not the underlying facts or development of the facts, are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  Further, the Board has remanded the Veteran's claims for a TDIU, service connection for radiculopathy and headaches, and an increased rating for his back disability.  As such, any deficiency in VA's duty to notify or assist with regard to these issues is not prejudicial.

II. Timeliness of the Veteran's NOD

The Veteran and his representative assert that a correspondence filed in March 2011 which requested an extension of time in order to submit additional evidence, should qualify as a NOD or in the alternative, should equitably toll the filing period.  However, after careful review, the Board does not find that this correspondence qualifies as an NOD or that the Veteran was prejudiced in relying on the absence of the RO's response so that the filing period should be tolled to at least until receipt of the November 2011 NOD filed by the Veteran's representative.

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal (VA Form 9 or equivalent) after a statement of the case is furnished to the claimant.  In essence, the following sequence is required: there must be a decision by the RO, the claimant must express timely disagreement with the decision (a notice of disagreement), VA must respond by explaining the basis of the decision to the claimant, and finally the claimant, after receiving adequate notice of the basis of the decision, must complete the process by stating his or her argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.  Proper completion and filing of a substantive appeal are the last actions a claimant needs to take to perfect an appeal.  38 C.F.R. § 20.202. 

With respect to a notice of disagreement, a written communication from a claimant, or his or her representative, expressing dissatisfaction or disagreement with an adjudicative determination by the RO and a desire to contest the result will constitute a notice of disagreement.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.  While special wording is not required, the notice of disagreement must be in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201; Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).

The actual wording of the communication and the context in which it was written must be considered in determining whether it constitutes a notice of disagreement.  Jarvis v. West, 12 Vet. App. 559, 561 (1999).  A broad notice of disagreement may confer appellate jurisdiction over all the issues adjudicated in a rating decision.  A specific notice of disagreement, by comparison, may limit appellate jurisdiction to the issue(s) specifically identified in the notice of disagreement.  All communications should be liberally construed.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000). 

A claimant or his representative must file a notice of disagreement with a determination of the RO within one year from the date that the RO mailed notice of the determination.  38 C.F.R. § 20.302(a).  If a notice of disagreement is not filed within the one year time period, the RO decision becomes final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103.  An untimely notice of disagreement deprives the Board of jurisdiction to consider the merits of an appeal.  38 U.S.C.A. § 7105(c). 

The date of mailing of the letter of notification from the RO will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302(a).  A notice of disagreement postmarked prior to expiration of the one year period will be accepted as having been timely filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.305(a).  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  38 C.F.R. § 20.305(a). 

The Board may implicitly or explicitly waive the issue of the timeliness of a substantive appeal.  A timely filed notice of disagreement, however, is a jurisdictional bar to appellate consideration, and this issue may not be waived.  See Percy v. Shinseki, 23 Vet. App. 37, 41 (2009).  The Board is bound by the law and is without authority to grant an appeal on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).
Whether a notice of disagreement has been filed on time is an appealable issue.  If the claimant or his representative protests an adverse determination made by the RO with respect to timely filing of the notice of disagreement, the claimant will be furnished a statement of the case on the issue of whether the notice of disagreement was timely.  38 C.F.R. §§ 19.34, 20.101(c).

In this case, the March 2011 correspondence submitted by the Veteran reads: "I am requesting 6 months to 1 year to gather more evidence in support of my claim."  The Board does not find that anything in the language of this statement reflects disagreement with the prior July 2010 rating decision, which granted service connection for the Veteran's back disability.  The Veteran did not express dissatisfaction with any portion of the July 2010 decision nor did he indicate a desire for appellate review.  Further, nothing in the statement indicates that the Veteran was seeking an extension of time to file a NOD.  Rather, he was seeking an extension to gather additional evidence.

The Board notes that under 38 C.F.R. § 3.109 an appellant can request an extension of time to file a NOD.  However, the RO can only grant an extension for good cause.  Here, the Veteran has provided no good cause for granting an extension of time to file his NOD.  The Board does not find that additional time to submit evidence constitutes good cause, as the filing of a NOD would not preclude the Veteran from submitting additional evidence at any point during the remainder of the appeals process.  Moreover, the Veteran provided no explanation for why he needed the additional time to gather evidence nor did he provide an explanation for why he was unable to obtain the evidence during the remainder of the one year appeal period.

In sum, the Board does not find that, even liberally construed, that the Veteran's March 2011 correspondence can be interpreted as a NOD with respect to the July 2010 rating decision.  Further, while the Veteran is free to request an extension of time to file a NOD, the Board does not find that he has done so here.  Rather, the March 2011 correspondence only indicates that the Veteran required more time to submit additional evidence.  The correspondence in no way reflects his intention to file a NOD or request additional time to file a NOD.  Lastly, the Board does not find that the Veteran's request for additional time to submit evidence constitutes good cause as required by 38 C.F.R. § 3.109 for an extension to file a NOD.  Specifically, there is no bar to submitting additional evidence after filing a NOD.  Therefore, the Board does not find that the Veteran submitted a timely NOD with respect to the July 2010 rating decision.


ORDER

The appeal seeking to establish that there was a timely notice of disagreement filed with respect to a July 2010 rating decision is denied.


REMAND

After review of the record, the Board finds that additional development is required prior to adjudication of the Veteran's remaining claims.

With regard to the Veteran's claims of service connection for headaches and radiculopathy, the Board finds that the September 2012 examiner's opinion is inadequate for VA purposes.  Specifically, the Veteran has asserted that these conditions are secondary to his service-connected back disability.  While the examiner did provide an opinion as to whether these conditions were related to the back disability, she did not address whether the Veteran's conditions were aggravated by his back disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  As such, remand is necessary for a new medical opinion.

Additionally, the Board notes that the Veteran has received consistent treatment through the VA.  However, the claims file is negative for records of VA treatment since January 2014.  Therefore, remand is required to obtain the outstanding medical records.

Lastly, the Board finds that any decision with respect to the increased rating claim and service connection claim being remanded above may affect the claim for a TDIU.  The Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the issues currently on appeal because a hypothetical grant of a higher disability rating or service connection could change the adjudication of the TDIU issue because such a grant would increase the overall combined disability percentage, and because one of the disabilities the Veteran contends makes him unable to secure substantially gainful employment is the his back disability.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Consideration of entitlement to a TDIU must, therefore, be deferred until the intertwined issues are either resolved or prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records since January 2014 to the present.  All attempts to locate these records should be documented in the claims file.

2. Thereafter, schedule the Veteran for an appropriate VA examination to determine the etiology of his claimed headaches.  The claims file, including a copy of this remand, must be made available to the examiner.  Any medically indicated tests should be conducted.  After examination and review of the record, the examiner is asked to opine as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's claimed headaches are caused or aggravated by his service-connected back disability.

Aggravation is defined as permanent worsening beyond the natural progression of the condition.

A complete rationale must accompany any opinion provided.

3. Thereafter, schedule the Veteran for an appropriate VA examination to determine the etiology of his claimed radiculopathy.  The claims file, including a copy of this remand, must be made available to the examiner.  Any medically indicated tests should be conducted.  After examination and review of the record, the examiner is asked to opine as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's claimed radiculopathy is caused or aggravated by his service-connected back disability.

Aggravation is defined as permanent worsening beyond the natural progression of the condition.

A complete rationale must accompany any opinion provided.

4. Schedule the Veteran for an appropriate examination to assess the nature and severity of his service-connected back disability.  The claims file, including a copy of this remand, should be provided to the examiner.  Any medically indicated tests should be conducted.  The examiner should identify any pertinent symptoms associated with the Veteran's back disability and discuss the severity and functional effect on the Veteran in accordance with VA rating criteria.
5. Notify the Veteran that it is his duty to assist the VA in adjudicating his claims.  Failure to report to a scheduled examination without good cause may result in the denial of the claim.  38 C.F.R. § 3.655.

6. Thereafter, the AMC/RO should re-adjudicate the claims on appeal.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


